BILL OF COSTS

                 TEXAS COURT OF APPEALS, SIXTH DISTRICT, AT TEXARKANA

                                         No. 06-13-00027-CV

                                 William R. and Susan M. Knoderer

                                                   v.

                        State Farm Lloyds, Penni Perkins and Tom Roberts

                    (No. 74,037 IN 354TH DISTRICT COURT OF HUNT COUNTY)


TYPE OF FEE                        CHARGES         PAID          BY
MOTION FEE                               $10.00    E-PAID        RUSSELL JOSEPH BOWMAN
MOTION FEE                               $15.00    E-PAID        BEVERLY TOWNSLEY
MOTION FEE                               $10.00    E-PAID        BEVERLY TOWNSLEY
MOTION FEE                               $10.00    E-PAID        SUSAN G GARAY
MOTION FEE                               $10.00    E-PAID        RUSSELL JOSEPH BOWMAN
REQUIRED TEXAS.GOV EFILING FEE            $5.00    E-PAID        RUSSELL J BOWMAN
MOTION FEE                               $10.00    PAID          LAW OFFICE OF RUSSELL J. BOWMAN
REQUIRED TEXAS.GOV EFILING FEE            $5.00    E-PAID        JOSEPH SPENCE
MOTION FEE                               $10.00    E-PAID        JOSEPH SPENCE
REQUIRED TEXAS.GOV EFILING FEE            $5.00    E-PAID        JOSEPH SPENCE
MOTION FEE                               $10.00    PAID          RUSSELL J. BOWMAN
CLERK'S RECORD                        $8,385.00    PAID          RUSSELL J. BOWMAN
REPORTER'S RECORD                     $4,414.50    PAID          RUSSELL J. BOWMAN
INDIGENCY FEE                            $25.00    PAID          RUSSELL J. BOWMAN
FILING                                 $100.00     PAID          RUSSELL J. BOWMAN
SUPREME COURT CHAPTER 51 FEE             $50.00    PAID          RUSSELL J. BOWMAN


          Balance of costs owing to the Sixth Court of Appeals, Texarkana, Texas: 0.00

Court costs in this cause shall be paid as per the Judgment issued by this Court.


        I, DEBRA AUTREY, CLERK OF THE SIXTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of THE
COURT OF APPEALS FOR THE SIXTH DISTRICT OF TEXAS, showing the charges and payments, in
the above numbered and styled cause, as the same appears of record in this office.

                                                               IN TESTIMONY WHEREOF, witness
                                                               my hand and the Seal of the COURT
                                                               OF APPEALS for the Sixth District of
                                                               Texas, this December 30, 2014.

                                                               DEBRA AUTREY, CLERK



                                                               By ___________________________
                                                                                                 Deputy